Case 4:20-cv-00370-SDJ-KPJ Document 8 Filed 08/18/20 Page 1 of 2 PageID #: 33



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION


ROBERT JAMES GRAY, JR., #1948039                §
                                                §
VS.                                             §               CIVIL ACTION NO. 4:20cv370
                                                §
DIRECTOR, TDCJ-CID                              §


                                     ORDER OF DISMISSAL

        This case was referred to United States Magistrate Judge Kimberly C. Priest Johnson, who

issued a Report and Recommendation concluding Petitioner’s case should be dismissed without

prejudice as a successive petition. (Dkt. # 6). The Magistrate Judge noted that Petitioner has filed

one prior federal habeas corpus petition, challenging the same conviction, which the Court dismissed

as barred by the one-year statute of limitations. Gray v. Director, No. 4:18-cv-344, 2020 WL

1929413, at * 1-2 (E.D. Tex Apr. 21, 2020). The Magistrate Judge found that the current petition is

successive because it raises a new claim, and attacks the merits of the disposition of Petitioner’s first

petition. Adams v. Thaler, 679 F.3d 312, 319 (5th Cir. 2012). Petitioner has not shown he has

permission from the Fifth Circuit to file this new successive petition. See In re Epps, 127 F.3d 364

(5th Cir. 1997).

        The Report and Recommendation of the Magistrate Judge, which contains proposed findings

of fact and recommendations for the disposition of such actions, has been presented for

consideration. No objections having been timely filed, the Court concludes the findings and

conclusions of the Magistrate Judge are correct, and adopts the same as the findings and conclusions

of the Court.


                                                    1
Case 4:20-cv-00370-SDJ-KPJ Document 8 Filed 08/18/20 Page 2 of 2 PageID #: 34



       Accordingly, it is ORDERED the petition for writ of habeas corpus (Dkt. # 1) is

DISMISSED without prejudice. It is further ORDERED all motions by either party not previously

ruled on are hereby DENIED.


         So ORDERED and SIGNED this 18th day of August, 2020.




                                                       ____________________________________
                                                       SEAN D. JORDAN
                                                       UNITED STATES DISTRICT JUDGE




                                             2
